DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 16-28 and 31-32 in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground(s) that a proper search of either group would encompass the same classes/subclasses. However, this argument is not found persuasive because the method claims and the apparatus claims are not so closely related that a search of one group necessarily encompasses the other. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 26-28 is/are rejected under 35 U.S.C. 103 as being obvious over Tinnemans, US 2018/0011029).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). In addition, based on the publication date of this reference it also constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Tinnemans is directed to an inspection method. Tinnemans explains that in lithographic process it is desirable to make measurements of the structures created for process control and verification. (Para, 0003). Tinnemans discloses characteristics such as CD, overlay, accuracy of alignment of two layers in a device, the measurement of feature shapes and other such measurements are taken. (Para, 0003-0005). These disclosures teach and/or suggest the limitation of claim 26. The method is illustrated in Figure 7 steps 701-704. (Figure. 7). Tinnemans discloses the flowchart outlines a method of measuring a target or other structure on a substrate. (Para, 0080; Fig.7). Tinnemans discloses the exemplary method may be 701, first measurement radiation and second measurement radiation are provided by an illumination system, such as HHG source 400, 600. (Para, 0081: Fig.7). Tinnemans discloses that as a consequence of a wavelength offset between the first and second pump radiation beams which respectively generate the first and second measurement radiation, corresponding harmonics generated by the first and second pump radiation beams interfere causing a heterodyne signal or beat at a beat frequency dependent on said first and second wavelengths. (Para, 0081). Tinnemans discloses in a second step 702, a target structure T is illuminated by the first and second measurement radiation.  (Para, 0082). Tinnemans explains the combined measurement radiation is diffracted by the target structure into a number of diffraction orders, each of which is modulated by the beat component. (Para, 0082). Tinnemans explains the higher diffraction order and/or zeroth diffraction order radiation comprises the information from which a parameter of interest of the target structure will be determined. (Para, 0082). Tinnemans further explains the zeroth diffraction order radiation comprises the portion of the combined illuminating radiation that is not diffracted by the target structure, but is reflected by the target structure. (Para, 0082; Fig.7). Tinnemans discloses in a third step 703, the reflected radiation beam is detected at a detector block, such as detector block 445. (Para, 0083; Fig.7). Tinnemans discloses the third step may comprise detecting the scattered radiation (modulated with the beat component) as a signal (intensity) variation against time for one, some or each diffraction order. (Para, 0083; Fig.7). In an embodiment the higher positive diffraction orders are captured on a first detector (e.g., a photodiode), the negative diffraction orders are captured on a second detector and the zeroth diffraction order is are captured on a third detector. These disclosures and the illustrations of Figure 7 teach and/or suggest the limitation of claim 16 where a method for measuring a characteristic of interest relating to a structure on a substrate with measurement radiation comprising a plurality of wavelengths, the method comprising: performing a plurality of 
Tinnemans discloses in a fourth step 704, the detected radiation may be sent to a processing unit for further processing. (Para, 0084). Tinnemans discloses, the detected scattered radiation may be spectrally resolved using Fourier transformation to derive spectrally resolved measurement data. (Para, 0084). Tinnemans explains this step may also comprise self-normalizing one detected diffraction order with another detected diffraction order, for example one or more of the higher diffraction orders with the zeroth order. (Para, 0084). Tinnemans further explains this self-normalizing step may be performed on the spectrally resolved data, per harmonic order. (Para, 0084). Tinnemans discloses the processing step then determines one or more parameters of interest from the spectrally resolved measurement data using, for example, reconstruction or asymmetry determination techniques. (Para, 0084). These disclosures teach and/or suggest the limitation of claim 16 where a method for measuring a characteristic of interest relating to a structure on a substrate with measurement radiation comprising a plurality of wavelengths, the method comprising: de-multiplexing the plurality of multiplexed measurement signals into signal components according to each of the plurality of wavelengths, to obtain a plurality of de-multiplexed measurement signals that are separated according to wavelength.  
Moreover, the disclosures and illustrations of Tinnemans as discussed above teach and/or suggest the limitation of claim 27. Tinnemans also discloses a computer program containing one or more sequences of computer readable instructions for implementing controlling steps in the method disclosed. (Para, 0013; Claim 72). These disclosures and the recitations of claim 72 teach and/or suggest the limitation of claim 28.  
Allowable Subject Matter
Claims 17-25 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Tinnemans as discussed above fail to teach and/or suggest the limitation of claim 17 wherein each subset of the plurality of wavelength numbers more than one and fewer than the number of the plurality of wavelengths and the limitation of claim 18 wherein the wavelengths comprises within each subset of the plurality of wavelengths is determined using a multiplexing code suitable for enabling their subsequent de-multiplexing according to wavelength. Claims 19-21 and 31-32 depend directly from claim 18. The disclosures and illustrations of Tinnemans as discussed above also fail to teach and/or suggest the limitation of claim 22 wherein the wavelength multiplexing is achieved using one or more acousto-optical tunable filters, the limitation of claim 23 wherein the multiplexed measurement signals and de- multiplexed measurement signals each describe an intensity metric detected on a detector, each multiplexed measurement signal corresponding to a superposition of its constituent de-multiplexed measurement signals, the limitation of claim 24 wherein the multiplexed measurement signals are obtained using a computational imaging algorithm which determines a phase of the multiplexed measurement signals and the limitation of claim 25 wherein any noise present in the multiplexed measurement signals is dominated by additive detector noise introduced by a detector used to detect the multiplexed measurement signals. The prior art fails to provide other relevant prior art that cures the deficiencies of Tinnemans to teach and/or suggest the limitations of claims 17-25 and 31-32. Therefore, claims 17-25 and 31-32 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899